 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHarris Painting,Inc. d/b/aHarris PaintingandPaintersUnion Local No. 294,InternationalBrotherhood of Painters and Allied Trades,AFL-CIO. Case 32-CA-622430 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 30 September 1985 Administrative LawJudge Richard J. Boyce issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief, the Respondent filed an answeringbrief, and the General Counsel filed a response tothe answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas explained below.1.Paragraph 2(a) of the complaint alleges, andthe answer admits, "At all times material herein,Respondent, a California corporation with an officeand place of business in Fresno, California, hasbeen engaged in business as a painting contractor."In addition, the record indicates that the Respond-ent was engaged in work on construction projectsand that the collective-bargaining agreement be-tween the Association and the Union to which theRespondent became a party contained a 7-dayunion-security clause.Accordingly,we find thatthe Respondent is an employer in the building andconstruction industry within the meaning of Sec-tion 8(f) of the Act.2.InJohnDeklewa & Sons,282NLRB 1375(1987), the Board overruledR. J. Smith Construc-tionCo.,191NLRB 693 (1971), enf. denied subnom.Operating Engineers Local 150 v. NLRB,480F.2d 1186 (D.C. Cir. 1973), abandoned the conver-sion doctrine, and modified unit scope rules in 8(f)cases.The Board decided to apply the followingprinciples:(1) a collective-bargaining agreement permit-tedby Section 8(f) shall be enforceablethrough the mechanisms of Section 8(a)(5) andSection 8(b)(3); (2) such agreements will notbar the processing of valid petitions filed pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions, the appropriate unitnormally will be the single employer's employ-ees covered by the agreement; and (4) uponthe expiration of such agreements, the signato-hcery union will enjoy no presumption of majori-ty status, and either party may repudiate the8(f) bargaining relationship.The Board also held at footnote 41: "[W]e will re-quire the party asserting the existence of a 9(a) re-lationship to prove it." As the record in the instantcase fails to demonstrate a 9(a) relationship, wefind that Section 8(f) applies and thatDeklewaiscontrolling.3.ApplyingDeklewato the instant case, we con-clude that the complaint shouldbe dismissed. In1979 the Respondent authorized the Fresno CountyChapter of the Painting and Decorating Contrac-tors of California, Inc. (the Association) to repre-sent it in bargaining with the Union. The Respond-ent thus became party to anagreementbetween theAssociation and the Union effective from 1 July1980 through 30 June 1983. As the judge properlyfound, the Respondent effectively withdrew frommultiemployerbargainingprior to the expiration ofthe 1980-1983 agreement. The Respondent hon-ored the contract until its expiration date; after-wards it failed to make trust fund contributions orto recognize the Union. The General Counsel con-cedes that for the Respondent the contract expiredas of 30 June 1983. The Union had no furtheragreement with the Respondent.Because the contract had expired, the Union,under the fourthDeklewaprinciple, noted above,enjoyed no presumption of majority status, and theRespondent was free to repudiate the 8(f) bargain-ing relationship. The complaint alleges that the Re-spondent violated Section 8(a)(5) and (1) of the Actby failing to make trust fund contributions.Becausethe allegation turns on whether the Respondentwas obligated to recognize the Union, and becauseunderDeklewaitwas not, we shall dismiss thecomplaint.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.Diane Sidd-Champion, Esq.,for the General Counsel.Stephen Thomas Davenport Jr., Esq. (Finkle & Stroup),ofFresno, California, for the Respondent.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thismatter was heard in Fresno, California, on 2 August and2 November 1984.1 The charge was filed on 27 January'This manner of setting forth dates comports with current Board prac-286 NLRB No. 56 HARRIS PAINTING6431984, and amendedon 29March,by Painters UnionLocal No.294, International Brotherhood of Paintersand Allied Trades,AFL-CIO (the Union). The com-plaint issued on 30 March and alleges that Harris Paint-ing, Inc.,d/b/a Harris Painting(Respondent)violatedSection 8(a)(5) (and,derivatively,Sec. 8(a)(1)) of the Na-tionalLabor RelationsAct (the Act) in July 1983, andsince,by discontinuing and failing to make payments tovarious fringe-benefit trustfunds on behalf of certain ofits employees.As is concluded below,after an examination of rele-vant evidence and applicable legal principles, Respond-ent did not violate the Act as alleged.I. JURISDICTIONRespondent, a California corporation owned and man-aged by Robert and Linda Harris, husband and wife, is apaintingcontractor in Fresno. That its revenues satisfythe Board's jurisdictional standards and that it is an em-ployer engaged in and affecting commerce within Sec-tion 2(2), (6), and (7) of the Act are undisputed.II.LABOR ORGANIZATIONThe Union is a labor organization within Section 2(5)of the Act.III.THE ALLEGED MISCONDUCTA. The Relevant EvidenceIn August 1979, Respondent joined the Fresno CountyChapter of the Painting and Decorating Contractors ofCalifornia (the Association). So doing, it authorized theAssociation to represent it in collective bargaining withthe Union and caused those employed by it as painters,tapers,and paperhangers to become part of a multiem-ployer bargaining unit comprised of employeees in thoseclassificationsworking for the several employer-membersof the Association.Respondent thus became party to a bargaining agree-ment negotiatedby the Association and the Union in1980, to be effective from 1 July 1980 through 30 June1983. The agreement, among other things, called for theemployer-members to contribute so much per hourworked by each unit employee to an array of trustfunds-health-and-welfare, pension, vacation, and indus-try promotion.In November 1982, following negotiations between theAssociation and the Union, the employer-members of theAssociation ratified a 2-year extension of the agree-ment-through 30 June 1985. During the meeting inwhich that occurred, however, Respondent resignedfrom the Association, informing the Union of that devel-opment by letter dated 28 February 1983. The GeneralCounsel concedes, for purposes of this litigation, that theresignationeffectively removed Respondent from multi-employer bargaining,preserving for it the agreement'soriginal expiration date.Respondent honored the agreement throughout itsterm,but since has failed to make trust-fund contribu-tions or to recognize the Union. Its last contributionswere madein July 1983-for hours worked through the30 June expiration date. Its next contributions-suppos-ing, as the General Counsel contends, that the obligationcontinued-were due on 10 August, becomingdelinquenton the 20th.When the agreement expired, Respondent was en-gaged, with a crew of about 10, on a housing project inFresno. It also was working on a project in YosemiteNational Park, crew size undisclosed, at that time. Other-wise, apart from a vague reference to a school job inClovis, California, in 1982, the record does not reveal thewhereabouts or makeup of Respondent's crews while itwas subject to the agreement. ConcerningRespondent'spersonnel practices, Robert Harris testified:We have from zero people to 25. I hire 'em for thejob and normally lay 'em off after the job and,when we have another job, then we hire 'em back,or hire new people.Despite Respondent's resignation from the Association,the complaintallegesthat the appropriateunit at relevanttimes embraced the employees of the several employer-members of the Association, including Respondent. Thecomplaintalso allegesthat the Union "was the designat-ed exclusive bargaining representative" of those employ-ees.Except as might be presumed from the Association'sbeing party to the agreement, there is no evidence thatthe Union ever represented a majority of the members'employees.Nor was evidence offered, other than theagreement, to show that the Union ever achievedmajori-ty status among Respondent's employees-on any givenjobsite or in toto.2B. Conclusion and ReasonsAn employer generally violates Section 8(a)(5) (and,derivatively, Sec. 8(a)(1)) by unilaterallydiscontinuingfringe-benefit contributions on expirationof a bargainingagreement calling for them. As stated inHinson v.NLRB,428 F.2d 133, 138 (8th Cir. 1970), enforcing an8(a)(5) finding by the Board:32The agreement contained a 7-day union-security clauseThere is noevidence, however, that it was observed or enforced LindaHarris testi-fied that on 30 June she stated to the Union'sbusiness representative,Henry Scharnick "I have 9 or10 men on my[Fresno housing] job. To-morrow we are no longer under contract We'reno longer obligated.to pay benefits And I want to know whether thesemen are going tofined on our job, because I promised,I gave themmy word,that I wouldcheck with you " Linda further testifiedthat she and Scharnick talked onthat occasion"about whether[Respondent's]employees would have tobe union members"after 30 June, but provided none of the details of thatexchange Linda added that she then met with the crew on the housingproject,that the "general question"theyraised"was were they going tobe fined by the Union" for continuing on the job, and that she repliedthat Scharnick had said they "would not be fined if they stayed on thejob because,as far as he was concerned[Respondent was] still in theUnion " Robert Harris testified that he too met with the crew on thehousing project about that time, advising them to "contact Henry Schar-nick to see if there's any problems working on the job" While thesegleanings suggest that most or all of the crew on that project were unionmembers, they are not sufficiently to the point to warrant such a finding,particularly since they did not surface as part of the General Counsel'scase and the General Counsel doubtless could have introduced documen-tary evidence-payroll and union membership records-of far greaterprobative value had she seen fit SeeContract Knitter,220 NLRB 558,558-559 (1975)3HenHouse Market No3, 175 NLRB 596 (1969) 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe [Board's] order . . . simply requires [the em-ployer] to abide by an obligation once extant byreason on the binding contract but then continuingon after its expiration, in limited form,not by reasonof the contract itself but because of the dictates of thepolicy embodied in the National Labor Relations Act.Essential to this or any other 8(a)(5) violation, howev-er, is proof that the affected employees were in an ap-propriate unit at relevant times and that the union repre-sented a majority of the employees in that unit. Proof ofmajority usually is presumed during and after the expira-tion of a bargaining agreement-conclusively during, re-buttably after.Cobb Theatres,260 NLRB 856, 859 (1982);Sahara-Tahoe Hotel, 241NLRB 106, 107-108 (1979). TheGeneral Counsel, while not explicit, seemingly premisedher case on the latter of these presumptions.4But, the usual presumptions do not obtain if the em-ployer is engaged primarily in the building and construc-tion industry and the agreement concerns employeeslikewise engaged. This is because Section 8(f) of the Actexempts employers and unions in that industry from vio-lation for entering into agreements-sometimes calledprehire contracts-even though "the majority status ofMarble & Granite Co., 271NLRB 908 (1984);PrecisionStriping, Inc.,245 NLRB 169 (1979);Dee Cee Floor Cov-ering,232 NLRB 421 (1977);R. J. Smith ConstructionCo., 191 NLRB 693 (1971).Respondent, as a painting contractor, and the Associa-tion, as an organization of painting contractors,were andare entitled to 8(f) dispensation. The bargaining agree-ment therefore created no presumption of union majoritystatus-either in the multiemployer unit or among Re-spondent's employees. Consequently, proof lacking thatagreement was not an 8(f) contract or that the Union at-tained majority status in an appopriate unit including Re-spondent's employees sometime before the alleged mis-conduct the complaint must be dismissed.Stine ScovilConstruction Co.,269 NLRB 465, 465-466 (1984).5CONCLUSION OF LAWThe General Counsel has failed to prove that Re-spondent violated the Act as alleged.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERsuch labor organization[s] has not been establishedThe complaint is dismissed...."See generallyJimMcNeffInc.v.Todd.,113LRRM 2113 (1983);NLRBv.IronWorkers Local 103(HigdonContractingCo.),434 U.S. 335 (1978);Acme4Thus, as stated in her brief "No assertion has been made that theUnion failed to represent a majority of Respondent's employees"In fact,Respondent's answer denies the complaint allegation to the effect that theUnion enjoyed majority statusbBecause the General Counsel has failed to meet her initial burden,Respondent's several affirmative defenses need not be considered6All outstanding motions inconsistent with this recommended Orderhereby are denied.If no exceptions are filed as provided by Sec. 102 46of the Board'sRules and Regulations,the findings,conclusions,and rec-ommended Order shall,as provided in Sec 102.48 of the Rules,be adopt-ed by the Board and all objections to them shall be deemed waived forall purposes